Detailed Action

►	The applicant's response (filed 22 NOV 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 98, 100, 103, 105-106, 112-114, 119-130 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 123 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 123 is indefinite because It is unclear as to the metes and bounds intended by the phrase “sequencing template”.

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 98, 100, 105-106, 112-113, 120-122 and 124-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Choi et al. [Nature Biotechnology 28(11) : 1208 (2010) – hereinafter “Choi”] in view of Kenny [US 2002/0172950 – hereinafter “Kenny”] or Urdea [US 5,635,352(1997) – hereinafter “Urdea”] and Lubeck & Cai et al. [Nature Methods 11(4) 361-362(APR 2014) – hereinafter “Lubeck &Cai”].  

Claim 98 is drawn to a method for identifying a target analyte in a sample, comprising:
(a) contacting said sample with a probe coupled to a linker to bind said probe to said target  analyte;
(b) subsequently adding a first hybridization chain reaction (HCR) initiators to said
sample and contacting said sample with said first HCR initiators under
conditions sufficient to permit said first HCR initiator to bind to said linker, wherein said first HCR initiator is separate from said probe, and wherein upon contacting said sample with said first HCR initiators, said linker couples said probe with said first HCR initiator;
(c)contacting said sample with HCR amplifiers to trigger a hybridization chain reaction,
generating a first amplification product coupled to said probe; 
(d) detecting said first amplification product;
(e) disrupting or reversing binding between said probe bound to said target analyte
and said first HCR initiator;
(f) contacting said sample with a second HCR initiator under conditions sufficient to
permit said second HCR initiator to bind to said linker, wherein said second HCR initiator is
separate from said probe, and wherein upon contacting said sample with said second HCR
initiator, said linker couples said probe with said second HCR initiator;
(g) contacting said sample with additional HCR amplifiers to trigger an additional

  (h) detecting said second amplification product.
	Choi teach an in situ assay to detect mRNA expression, see Figure 1, which uses HCR amplification. In the method of Choi, a target probe(s) with associated HCR initiator is utilized to detect the target mRNA molecules.  Thus Choi do not teach an embodiment wherein  the initiator is separate from the probe (i.e. wherein the initiator is  not covalently coupled to said probe).  Rather,  Choi  teach an embodiment wherein the initiator is covalently coupled to said probe. However,  the use of target probes comprising  a linker (i.e. a nucleic acid sequence which subsequently hybridizes to a signal amplification initiator molecule)  was known.  Consider for example Figure 1 and the target probe of Kenny  and/or Fig. 1 and the probe labeled LE in Urdea. Accordingly, absent an unexpected result, the limitation which require that the initiator be separate from the probe, is considered to be a simple design choice well within the knowledge, skill,  ability  and common sense of the PHOSITA at the time of the invention.  Furthermore,  the substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).  The second aspect of Claim 98 is the limitations which requires disrupting/removing the first  initiator hybridization complex  and contact the target analyte with a second HCR initiator to trigger a second HCR. However, it was known to perform repeated (i.e. sequential) hybridization  For example Lubeck & Cai et al. teach a process and the advantages thereof, of target labeling/detection that they term Sequential Hybridization Barcoding.  See especially Figure 1 and the legend thereof. In the method of Lubeck & Cai   following a first round of hybridization(s) and image detection the nucleic acid probes associated with  said first round are removed by nuclease treatment the biological samples (e.g. adherent mammalian cells) a rehybridized with probe(s) of a second sequential set of probes. Accordingly, absent an unexpected result,  it would have been prima facie obvious to perform sequential rounds of hybridization as recited in Claim 98 in order to gain the advantages of  Sequential Hybridization Barcoding taught by Lubeck & Cai.

Claim 100 is drawn to an embodiment of the method claim 98, wherein said linker comprises a sequence that hybridizes to an oligonucleotide comprising said first HCR initiator or said second HCR initiator.
Both Kenny and Urdea teach this limitation, the linker sequences therein clearly hybridizes to a signal amplification initiator sequence. In Kenny, note especially the preamplifier molecule shown in Figure 1.  A first portion of this molecule hybridizes to the linker portion of the target probe  while a second portion of the preamplifier hybridizes to amplifier molecules  which in turn hybridize to labeled probes.  In Urdea, the LE molecule is equivalent to the probe of Claim 98  (i.e. target probe coupled to a linker). The L-2 portion of LE is equivalent to the linker of Claim 98.    

	As regards Claim 105 all of the references cited relate to in situ detection See at least the titles of Choi and Kenny and Lubeck & Cai as well as Column 10, lines 27-45 in Urdea.

	As regards Claim 106, see especially the legend to Figure 1 in Lubeck& Cai. See also the abstract of Kenny.

Claim 112 is drawn, in part, to an embodiment of the method claim 98, wherein said probe comprises a probe which probe is selected from a defined group which includes DNA hybridization probes.
Each l of  Choi, Kenny (see para 11) and Lubeck &Cai (see the entire document) teach this limitation. 
 As regards Claim 113, Each  Kenny, see Figure 1 ; and Urdea, see Fig. 1 teach a probe a portion of which binds to (i.e. is “complementary to”) a target analyte.
Claim 120 is drawn, in part, to an embodiment of the method claim 98, wherein said disrupting  or reversing comprises using enzymatic treatment that disrupt a linkage between the (i) first or second HCR   initiator and (iiP said linker.
Lubeck and Cai teach DNase treatment to disrupt or reverse a linkage between hybridization probes.
Regarding Claim 121-122 note that the HCR monomers  used  by Choi comprises labels (i.e. fluorophores).

Regarding Claim 124, the DNAbackbone of the DNA probes used in Lubeck & Chi are inherently enzymztically sensitive in that they can be degraded by enzymatically (e.g. DNase)
	
As regards Claim 125, it would have been prima facie obvious to the PHOSITA to alter the length of the displacement probes of Gao such that the length is increased to improve the thermodynamic conditions  of the displacement reaction taught Gao  in order favor strand displacement by the probes of Gao.
Lubeck &Cai teach the limitation(s) of Claim 126.
As regards Claim 127-130, at least Choi teach multiplexing, as well as, using multiple target probes targeting a single given analyte.  The linkers,  see Kenny or Urdea , arising from those “probes” could be the same or different from one another.  As regards the limitation (of Claim 128)  which require that the linkers arising from the target probe are different, absent an unexpected result, this limitation is considered  to be a simple design choice  (i.e. a preference of choice) well within the knowledge,  skill,  ability and common sense of the PHOSITA at the time of the invention.  It was well known to use different probes (e.g. differently labeled probes) to detect different targets within samples, in support of this Official notice consider at least Choi.







Claim(s) 103 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Choi in view of Kenny or Urdea and Lubeck & Cai et al. as applied above against Claim 98 and 100 and further in view of Gao et al. [US 2015/0004598 – hereinafter “Gao”].  

	Claim 103 is drawn to an embodiment of the method claim 98, wherein said disrupting or reversing comprises using toehold displacement to remove said first HCR initiator or said second HCR initiator bound to said linker.
Choi in view of Kenny or Urdea and Lubeck & Cai reasonably suggest a method for identifying a target analyte in a sample comprising most of the limitations of Claim 103 for the reason(s) outlined above except the authors/inventors fail to teach  disrupting or reversing hybridization of the first or second HCR initiator to said linker  by toehold displacement. Rather, Lubeck & Cai teach the use of a nuclease (e.g. DNase) to remove hybridized DNA strands from their target mRNA between rounds of probe hybridization, see especially the para bridging pp.360-361.However,  the use of toehold displacement to  reverse or disrupt the hybridization of two strands of nucleic acid. For example, Gao in para 51 teach at least three means for reversing the coupling (i.e. hybridization of complementary nucleic acid strand one of which comprises strand displacement ,  Therefore, absent an unexpected result, the limitation which require that the initiator be separate from the probe, is considered to be a simple design choice well within the knowledge, skill,  ability  and common sense of the PHOSITA at the time of the invention.  Furthermore,  the substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 

Claim 119 is drawn to an embodiment of the method claim 98, wherein said disrupting or reversing comprises using heat or a denaturant  to remove said first or seconf HCR initator bound to said linker.
 At least Gao teach these limitations, see at least para 51. Also see para 87 in Matson et al. [US 2001/0039018 -hereinafter “Matson”].
Claim(s) 112 and 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Choi in view of Kenny or Urdea and Lubeck & Cai as applied above against Claim 98 and further in view of Ambron et al. [US 2006/02166339 –  hereinafter “Ambron”]  or Choi & Love et al. [Analytical Chemistry 83:6890-6895(2011) – hereinafter “Choi & Love”].  

Claim 112 is drawn, in part, to an embodiment of the method claim 98, wherein said probe comprises a probe which probe is selected from a defined group which includes   a protein or RNA (i.e. a ribonucleic acid hybridization probe).
Choi in view of Kenny or Urdea and Lubeck & Cai reasonably suggest a method for identifying a target analyte in a sample comprising most of the limitations of Claim 112 for the reason(s) outlined above except the authors/inventors fail to teach  RNA containing probes or protein – based  probes (e.g. antibodies). Rather, the prior art cited focuses on the use of DNA based probes. However RNA based probes (i.e. riboprobes) and protein- based probes (i.e. antibiodies -antibody/oligonucleotide conjugates) were  known as evidenced by Ambron (see para 118) and Choi & Love (see at least  Figure 1.Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the probes of Ambron or Choi &Love for the probes of Choi in a method of detecting a target analyte. The  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

At least Choi & Love teach the limitation of Claim 114.


Claim Objections

►	Claim(s) 123  is/are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are deemed moot in view of the new grounds of rejection.

Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          

C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov